DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10, 11, 13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US Pub 2016/0374228 in view of Hwang et al. KR 20210067146 (provided by the office).
Regarding claim 1, Park teaches,
A display device comprising:
a display panel (figure 3, element 110) including a plurality of pixels (paragraphs 46-48); 
a back cover (element 140, fig 3) disposed on a rear surface of the display panel; 
a roller (rollers seen in figure 4, which wind or unwind the back cover and the display panel as seen in figure 1-2, 4) coupled to the back cover and the roller structured to wind or unwind the back cover and the display panel; and 
a protective sheet (element 160, fig 3, disposed on the rear of the back cover 140) disposed on a rear surface of the back cover, the protective sheet having some tensile strength (tensile strength of the protective sheet). 
Park does not teach the protective sheet having a first tensile strength in a first direction and a second tensile strength in a second direction, the second direction different from the first direction and the second tensile strength being greater than the first tensile strength. However, providing material such as anisotropic material is not new in the art. 
Hwang in similar field of a reinforced sheet teaches a sheet having a first tensile strength in a first direction and a second tensile strength in a second direction (as described in the background art of the Hwang, the reinforced sheet has a high tensile strength and toughness in the fiber direction that is orientation direction and the tensile strength and toughness are low in the direction orthogonal to the fiber direction and the sheet having anisotropic mechanical properties; thus this teaches that there are two different tensile strength in two different direction such that one tensile strength is greater than the other), the second direction different from the first direction and the second tensile strength being greater than the first tensile strength.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the protective sheet of Park with the teaching of Hwang such that the protective sheet has anisotropic sheet with fibers oriented in specific direction, such that the second tensile strength being greater than the first tensile strength, for the purpose of ensuring that the protective sheet has the desired tensile strength along the direction of folding and required tensile strength in a direction orthogonal so that the protective sheet holds its shape when unwounded. 
Regarding claim 3, Park as modified teaches,
Wherein the protective sheet has a size that is equal to or larger than a size of the display panel (figure 3, shows that the protective sheet 160 is larger than the display panel 110, specifically the region of 113; alternatively, the protective sheet appears to be the same size as the display panel, when considering display panel 110 and 130 combined). 
Regarding claim 4, Park as modified teaches,
Wherein the display panel is not disposed at an edge of the back cover (figure 3, 8-9, such that the back cover 140 is larger than the display panel such that edges of the display panel not at the edge of the back cover) and the protective sheet is disposed so as to overlap the edge of the back cover (figure 3, as seen element 140 and 160 are similar size and the edges of both overlap).
Regarding claim 5, 
Park as modified teaches the protective sheet and the back cover coupled to each other (as seen by the dotted line in figure 3 and as seen in the assembled configuration of figures 1, 2 and 4). 
Park as modified does not teach the protective sheet includes at least one first fastening hole at an upper end of the protective sheet such that the back cover and the protective sheet coupled to each other via the at least one first fastening hole. 
However, providing fastening holes as the desired securing means is not new in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made substitute one type of coupling means as taught by Park with the fastening holes, such that the fastening holes are provided at the upper end of the protective sheet of the Park such that this is at the opposite end of the roller, thus providing the desired level of strength of bonding between the back cover and the protective sheet, such modification will render the coupling means to be fastening holes at the upper end of the protective sheet which is used to couple the back cover, such modification is a well known fastening means (as evidence by Ball et al. US Patent 6246112, Col. 4 lines 1-8). 
Regarding claim 6, 
Park as modified teaches the back cover includes at least coupling at a lower end of the back cover, the back cover and the roller coupled to each other via the at least coupling means (as seen in figure 4, the roller 240 is coupled to the back cover 140). 
Park as modified does not teach the coupling means between the back cover and the roller is at least one second fastening holes. However, providing fastening holes as the desired securing means is not new in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made substitute one type of coupling means as taught by Park with the fastening holes, such that the fastening holes are provided at the location that the back cover and the rollers are coupled of Park, such modification will provide the desired level of strength of bonding between the back cover and the roller so that the back cover is not disengaged from the roller when winded and un-winded. 
Regarding claim 8, Park as modified teaches,
Wherein the protective sheet is an anisotropic sheet with a woven fiber (the modification of claim 1 such that Park with teaching of Hwang in claim 1, the Hwang teaches the anisotropic sheet with woven fibers in background art of the Hwang). 
Regarding claim 10, Park as modified teaches,
Wherein the display panel is coupled to a panel area of the back cover (figure 1-2 shows assembled configuration, figure 3 shows the display panel 110 coupled to the panel area of the back cover 140), the protective sheet disposed in the panel area of the back cover (as seen in figure 3, the protective sheet 160 in the panel area of the back cover 140; the office notes that the panel area is at least area that corresponds to the area that is similar to size of element 113 in figure 3 of Park). 
Regarding claim 11, Park as modified teaches,
Wherein the protective sheet is disposed at upper and lower ends of the panel area and at an edge of the panel area (as seen in figure 3, the protective sheet 160 is provided at upper and lower ends of the panel area (as described in claim 10) and at an edge of the panel area, since protective sheet 160 is spanning the edge). 
Regarding claim 13, Park as modified teaches,
wherein the back cover includes a panel area and the protective sheet includes at least one of: a first protective sheet disposed at upper and lower ends of the panel area and including the panel area, and a second protective sheet disposed at an edge of the panel area (as seen in figure 3, the protective sheet 160 is provided at upper and lower ends of the panel area (as described in claim 10) and at an edge of the panel area, since protective sheet 160 is spanning the edge).
Regarding claim 18, Park teaches,
A display device comprising:
a display panel (figure 3, element 110) including a plurality of pixels (paragraphs 46-48); 
a back cover (element 140, fig 3) disposed on a rear surface of the display panel; 
an extending sheet (element 130, figure 3, similar to element 780 of present application figure 14a) disposed at a lower end of the back cover and coupled to the back cover (as seen in figure 3 element 130 provided at lower end of the back cover, lower here is relative to the position of the display panel 110);
a roller (rollers seen in figure 4, which wind or unwind the back cover and the display panel as seen in figure 1-2, 4) coupled to the extending sheet and structured to wind or unwind the back cover and the display panel; and 
a protective sheet (element 160, fig 3, disposed on the rear of the back cover 140) disposed on a rear surface of the back cover, the protective sheet having some tensile strength (tensile strength of the protective sheet). 
Park does not teach the protective sheet having a first tensile strength in a first direction of the protective sheet different from a second tensile strength in a second direction of the protective sheet. However, providing material such as anisotropic material is not new in the art. 
Hwang in similar field of a reinforced sheet teaches a sheet having a first tensile strength in a first direction and a second tensile strength in a second direction (as described in the background art of the Hwang, the reinforced sheet has a high tensile strength and toughness in the fiber direction that is orientation direction and the tensile strength and toughness are low in the direction orthogonal to the fiber direction and the sheet having anisotropic mechanical properties; thus this teaches that there are two different tensile strength in two different direction such that one tensile strength is greater than the other), the second direction different from the first direction and the second tensile strength being greater than the first tensile strength.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the protective sheet of Park with the teaching of Hwang such that the protective sheet has anisotropic sheet with fibers oriented in specific direction, such that the second tensile strength being greater than the first tensile strength, for the purpose of ensuring that the protective sheet has the desired tensile strength along the direction of folding and required tensile strength in a direction orthogonal so that the protective sheet holds its shape when unwounded. 
Regarding claim 20, Park as modified teaches, 
The back cover (element 140) includes a panel area (arbitrary area thereby at least the area where the protective sheet is disposed is consider the panel area) and the protective sheet is disposed at upper and lower ends and an edge of the panel area of the back cover (as seen in figure 3 and assembled configuration of figure 1-2 the protective sheet 160 is disposed spans across the back cover thereby upper and lower ends and at the edge of the back cover).  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park US Pub 2016/0374228 in view of Hwang et al. KR 20210067146 (provided by the office) further in view of Jung et al. US pub 2018/007747.
Regarding claim 2, 
Park as modified by Hwang teaches the display panel as described by Park and the protective sheet is disposed so as to overlap the display panel as seen in figure 3 of Park. 
Park as modified by Hwang does not teach a polarization plate disposed on an upper surface of the display panel, wherein the protective sheet is disposed so as to overlap the polarization plate. 
Jung in similar field of display apparatus teaches a display panel (element 120), wherein a polarization plate (element 180; paragraph 65, fig 2) disposed on an upper surface of the display panel (as seen in figure 2, element 180 disposed on the element 120), wherein the protective sheet (element 160, fig 2 overlaps the plate 180) is disposed so as to overlap the polarization plate. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the polarization plate as taught by Jung such that the polarization plate is disposed on the upper surface of the display panel of Park as modified and such thus the protective sheet is disposed so as to overlap the polarization plate (since the protective sheet of Park is overlapping entire display panel as seen in figure 3), such modification will inhibit reflection of external light to enhance visibility and contrast (paragraph 65 of Jung) of the display device. 

Allowable Subject Matter
Claims 7, 9, 12, 14-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant in the respective dependent claims mentioned above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841